Opinion issued September 23, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00214–CV




PAUL OUZENNE, INDIVIDUALLY AND OUZENNE CONSTRUCTION
CO., Appellants

V.

LEON SHANKLE AND MARGIE BENTON SHANKLE, Appellee




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2003-13270




MEMORANDUM OPINIONAppellants Paul Ouzenne, Individually and Ouzenne Construction Co. have
filed a motion to dismiss their appeal.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.